1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
     LADELL STEPHENS,                  )          NO. CV 19-1008-AB (KS)
11                                     )
                      Plaintiff,
12                                     )
             v.                        )          ORDER ACCEPTING FINDINGS AND
13                                     )          RECOMMENDATIONS OF UNITED
14                                     )          STATES MAGISTRATE JUDGE
     KERRY KUNZ,
                                       )
15                    Defendant.       )
16   _________________________________ )
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint (the “Complaint”),
19   all of the records herein, Defendant’s Motion to Dismiss (the “Motion”) and the parties’ related
20   briefing, and the Report and Recommendation of United States Magistrate Judge (“Report”).
21   The time for filing Objections to the Report has passed, and no Objections have been filed with
22   the Court. Having completed its review, the Court accepts the findings and recommendations
23   set forth in the Report. Accordingly, IT IS ORDERED that the Motion is GRANTED and the
24   Complaint is DISMISSED with prejudice and without leave to amend.
25
26   DATED:       December 6, 2019                   ________________________________
27                                                   ANDRE BIROTTE JR.
                                                     UNITED STATES DISTRICT JUDGE
28
